On Petition eor a Rehearing.
Ross, C. J. —
The appellants have petitioned for a rehearing in this case, insisting that the opinion heretofore rendered overrules Goodwine v. Barnett, 2 Ind. App. 16, and Kiphart v. Brennemen, 25 Ind. 152.
We are still of opinion that our original decision is right, and in no way conflicts with either of the above cases.
In the case of Goodwine v. Barnett, supra, a complaint was filed which showed on its face that the justice had no jurisdiction of the subject-matter. After judgment rendered, the defendant appealed to the circuit court, where the plaintiff filed an additional paragraph of complaint in which was a cause of action of which the just*300ice had jurisdiction. The defendants not appearing, they were defaulted, and a judgment rendered against them on this new or additional paragraph. On appeal to this court, it was held, and we think correctly, that the justice having no jurisdiction the appeal conferred none on the circuit court, and the court, in support of that proposition, cited the case of Kiphart v. Brennemen, supra.
In that case Kiphart sued Brennemen before a justice of the peace to recover the possession of real estate, and recovered judgment. On appeal to the court of common pleas, Brennemen moved to dismiss the action on the ground that the justice had no jurisdiction of the subject-matter. Pending this motion, Kiphart asked leave to amend his complaint by inserting therein the words “and forcibly and with strong hand,” which would have made the complaint state a cause of action clearly within the justice’s jurisdiction. The court refused to permit the amendment to be made, and on appeal the Supreme Court sustained the ruling of the court of common pleas. The two cases are identical, except in one case the amendment was permitted to be made in the Appellate Court and in the other it was not. In both cases, however, it was held that the justice having had no jurisdiction of the action, an amendment could not be made in the Appellate Court on appeal which would give it jurisdiction.
In the case at bar, the amendment was not made in the superior court — to which an appeal had been taken from the justice — but the amendment was made in the justice’s court, and after an appearance thereto by appellant the cause was there tried and a judgment rendered against him. The justice not only had jurisdiction of the subject-matter of the action as embraced in the amended complaint, but he had jurisdiction over the person of the appellant, for he appeared thereto.
The justice having had jurisdiction of both the sub*301ject-matter and the parties, the Marion Superior Court took jurisdiction by the appeal.
Filed March 19, 1895.
Petition overruled.